DIRECTORS COMPENSATION SUMMARY SHEET Exhibit 10.25 Independent directors receive compensation for board service, paid in arrears on a quarterly basis within 45 days of the end of each quarter.The compensation consists of an annual cash retainer, additional annual cash retainers for committee chairs and fees for meeting attendance, as follows: Annual cash retainers Each director Committee Chairs (in addition to regular director retainer) Audit Committee Compensation Committee Nominating and Corporate Governance Committee Meeting attendance fees Board Meetings $2,000 per meeting Committee Meetings (paid to committee members only) $1,500 per meeting
